157 S.W.3d 264 (2004)
Bernice HARRIS, Appellant,
v.
STATE of Missouri, Department of Mental Health, and Monica Jones, Respondents.
No. ED 83816.
Missouri Court of Appeals, Eastern District, Division Two.
December 28, 2004.
Randall C. Cahill, St. Louis, MO, for appellant.
Denis G. McElvein, St. Louis, MO, for respondents.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Bernice Harris ("Plaintiff") appeals from the judgment of the Circuit Court of St. Louis County dismissing her claims against Monica Jones, an employee of Bellefontaine Habilitation Center ("BHC"), for injuries Plaintiff received while a resident at BHC.[1]
We have reviewed the briefs of the parties and the record on appeal. We hold that the doctrine of official immunity bars Plaintiff's suit. See State ex rel. Twiehaus v. Adolf, 706 S.W.2d 443, 444 (Mo. banc 1986). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).
NOTES
[1]  We note that Plaintiff's appellate brief does not challenge the dismissal of her claims against the State of Missouri or the Department of Mental Health, Bellefontaine Habilitation Center. We, therefore, consider only the dismissal of Plaintiff's claims against Ms. Jones. See Kabir v. Missouri Dept. of Social Services, 845 S.W.2d 102, 103 (Mo.App. W.D.1993).